

113 S2893 IS: Workforce Residential Housing Act of 2014
U.S. Senate
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2893IN THE SENATE OF THE UNITED STATESSeptember 18, 2014Mr. Moran (for himself and Ms. Heitkamp) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo authorize the use of multifamily housing subject to a mortgage insured under section 207 of the
			 National Housing Act as short-term residential housing.1.Short titleThis Act may be cited as the Workforce Residential Housing Act of 2014.2.Short-term
			 residential housing(a)In generalSection
			 513 of the National Housing Act (12 U.S.C. 1731b) is amended—(1)in subsection
			 (b)—(A)in clause (1), by
			 striking or at the end; and(B)by inserting
			 before the period at the end the following: , or (3) the project is a
			 short-term residential property (as such term is defined in subsection (e)
			 of
			 this section) and is subject to a mortgage insured under section 207 (12
			 U.S.C.
			 1713), provided that the Secretary has made a determination pursuant to
			 the study and report required under section 2(b) of the Workforce Residential Housing Act of 2014 that the provision of such insurance is
			 appropriate; and(2)in subsection
			 (e)—(A)in clause (1), by
			 striking and at the end; and(B)by inserting
			 before the period at the end the following: , and (3) the term
			 short-term residential property means multifamily housing that
			 (A) has more than 50 dwelling units that each contain a kitchen, including
			 a
			 full refrigerator and cooking surface, and bathroom facilities, (B)
			 provides
			 mail boxes for each unit, (C) rents such units for a minimum stay of 7
			 days, and (D) does not provide food or beverage services, including
			 in-room
			 service, daily maid services, furnishing and laundering of linen without
			 charge, or bellhop services.(b)Study(1)In generalNot later than 6 months after the date of enactment of this Act, the Secretary of Housing and Urban
			 Development shall—(A)conduct and complete a study evaluating the risk of the
			 provision of insurance under section 207 of the National Housing Act (12
			 U.S.C. 1713) for short-term residential properties; and(B)submit a report to the Committee on Banking, Housing,
			 and Urban Affairs of the Senate and the Committee on Financial Services of
			 the House of Representatives, which shall include—(i)the findings of the study required under subparagraph (A); and(ii)a determination as to whether any additional risk presented to the General Insurance Fund resulting
			 from the provision of insurance under section 207 of the National Housing
			 Act (12 U.S.C. 1713) for short-term residential properties is appropriate.(2)Contents of studyIn conducting the study required under paragraph (1)(A), the Secretary of Housing and Urban
			 Development shall—(A)evaluate whether the provision of insurance under section 207 of the National Housing Act (12
			 U.S.C. 1713) for short-term residential properties presents any additional
			 risk to the General Insurance Fund; and(B)consider any additional operational and logistical costs associated with providing such insurance.(3)DefinitionsIn this subsection—(A)the term General Insurance Fund means the fund established under section 519 of the National Housing Act (12 U.S.C. 1735c); and(B)the term short-term residential properties has the meaning given the term under section 513(e)(3) of the National Housing Act (12 U.S.C.
			 1731b(e)(3)), as added by subsection (a).